     Case 2:20-cv-00140-WBS-KJN Document 9 Filed 05/06/20 Page 1 of 5

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10
                                  ----oo0oo----
11

12   MICHAEL HERRON,                      No.   2:20-cv-00140 WBS KJN
13                 Plaintiff,
14        v.
15   NATIONAL RAILROAD PASSENGER
     CORPORATION doing business as
16   AMTRAK, and DOES 1 through
     10, inclusive,
17
                   Defendants.
18

19
                                  ----oo0oo----
20
                         STATUS (PRETRIAL SCHEDULING) ORDER
21
                After reviewing the parties’ Joint Status Report, the
22
     court hereby vacates the Status (Pretrial Scheduling) Conference
23
     scheduled for May 11, 2020, and makes the following findings and
24
     orders without needing to consult with the parties any further.
25
     I.   SERVICE OF PROCESS
26
                All defendants have been served, and no further service
27
     is permitted without leave of court, good cause having been shown
28
                                         1
     Case 2:20-cv-00140-WBS-KJN Document 9 Filed 05/06/20 Page 2 of 5

1    under Federal Rule of Civil Procedure 16(b).

2    II.     JOINDER OF PARTIES/AMENDMENTS

3                No further joinder of parties or amendments to

4    pleadings will be permitted except with leave of court, good

5    cause having been shown under Federal Rule of Civil Procedure

6    16(b).    See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604

7    (9th Cir. 1992).

8    III. JURISDICTION/VENUE

9                Jurisdiction is predicated upon federal question

10   jurisdiction, 28 U.S.C. § 1331, because the action arises under

11   the Americans with Disabilities Act, 42 U.S.C. § 12132, et seq.

12   The court has supplemental jurisdiction over plaintiff’s state

13   law claims pursuant to 28 U.S.C. § 1367.        Venue is undisputed and

14   hereby found to be proper.

15   IV.     DISCOVERY

16               The parties agreed to serve the initial disclosures

17   required by Federal Rule of Civil Procedure 26(a)(1) on April 29,

18   2020.

19               The parties shall disclose experts and produce reports

20   in accordance with Federal Rule of Civil Procedure 26(a)(2) by no
21   later than February 19, 2021.      With regard to expert testimony

22   intended solely for rebuttal, those experts shall be disclosed

23   and reports produced in accordance with Federal Rule of Civil

24   Procedure 26(a)(2) on or before March 19, 2021.

25               All discovery, including depositions for preservation

26   of testimony, is left open, save and except that it shall be so
27   conducted as to be completed by April 16, 2021.         The word

28   “completed” means that all discovery shall have been conducted so
                                         2
     Case 2:20-cv-00140-WBS-KJN Document 9 Filed 05/06/20 Page 3 of 5

1    that all depositions have been taken and any disputes relevant to

2    discovery shall have been resolved by appropriate order if

3    necessary and, where discovery has been ordered, the order has

4    been obeyed.   All motions to compel discovery must be noticed on

5    the magistrate judge’s calendar in accordance with the local

6    rules of this court and so that such motions may be heard (and

7    any resulting orders obeyed) not later than April 16, 2021.

8    V.    MOTION HEARING SCHEDULE

9               All motions, except motions for continuances, temporary

10   restraining orders, or other emergency applications, shall be

11   filed on or before June 7, 2021.        All motions shall be noticed

12   for the next available hearing date.       Counsel are cautioned to

13   refer to the local rules regarding the requirements for noticing

14   and opposing such motions on the court’s regularly scheduled law

15   and motion calendar.

16   VI.   FINAL PRETRIAL CONFERENCE

17              The Final Pretrial Conference is set for August 16,

18   2021, at 1:30 p.m. in Courtroom No. 5.       The conference shall be

19   attended by at least one of the attorneys who will conduct the

20   trial for each of the parties and by any unrepresented parties.
21              Counsel for all parties are to be fully prepared for

22   trial at the time of the Pretrial Conference, with no matters

23   remaining to be accomplished except production of witnesses for

24   oral testimony.    Counsel shall file separate pretrial statements,

25   and are referred to Local Rules 281 and 282 relating to the

26   contents of and time for filing those statements.         In addition to
27   those subjects listed in Local Rule 281(b), the parties are to

28   provide the court with: (1) a plain, concise statement which
                                         3
     Case 2:20-cv-00140-WBS-KJN Document 9 Filed 05/06/20 Page 4 of 5

1    identifies every non-discovery motion which has been made to the

2    court, and its resolution; (2) a list of the remaining claims as

3    against each defendant; and (3) the estimated number of trial

4    days.

5               In providing the plain, concise statements of

6    undisputed facts and disputed factual issues contemplated by

7    Local Rule 281(b)(3)-(4), the parties shall emphasize the claims

8    that remain at issue, and any remaining affirmatively pled

9    defenses thereto.     If the case is to be tried to a jury, the

10   parties shall also prepare a succinct statement of the case,

11   which is appropriate for the court to read to the jury.

12   VII. TRIAL SETTING

13             The jury trial is set for October 5, 2021 at 9:00 a.m.

14   The parties estimate that the trial will last five to seven days.

15   VIII.      SETTLEMENT CONFERENCE

16              A Settlement Conference will be set at the time of the

17   Pretrial Conference.     All parties should be prepared to advise

18   the court whether they will stipulate to the trial judge acting

19   as settlement judge and waive disqualification by virtue thereof.

20              Counsel are instructed to have a principal with full
21   settlement authority present at the Settlement Conference or to

22   be fully authorized to settle the matter on any terms.             At least

23   seven calendar days before the Settlement Conference counsel for

24   each party shall submit a confidential Settlement Conference

25   Statement for review by the settlement judge.         If the settlement

26   judge is not the trial judge, the Settlement Conference
27   Statements shall not be filed and will not otherwise be disclosed

28   to the trial judge.
                                         4
     Case 2:20-cv-00140-WBS-KJN Document 9 Filed 05/06/20 Page 5 of 5

1    IX.   MODIFICATIONS TO SCHEDULING ORDER

2               Any requests to modify the dates or terms of this

3    Scheduling Order, except requests to change the date of the

4    trial, may be heard and decided by the assigned Magistrate Judge.

5    All requests to change the trial date shall be heard and decided

6    only by the undersigned judge.

7               IT IS SO ORDERED.

8    Dated:   May 5, 2020

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         5
